J-A02009-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

C.W.C.                                          IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

S.E.C.-W.

                            Appellant               No. 1932 EDA 2014


                   Appeal from the Order Entered June 3, 2014
              In the Court of Common Pleas of Philadelphia County
                       Family Court at No(s): OC1100720


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

MEMORANDUM BY LAZARUS, J.:                           FILED APRIL 10, 2015

       S.E.C.-W. (“Mother”) appeals from the June 3, 2014 order, entered in

the Court of Common Pleas of Philadelphia County, transferring primary

physical custody of the parties’ two youngest children to C.W.C. (“Father”)

and awarding Mother partial physical custody.1 The court also granted both

parties shared legal custody, granted Father’s two petitions for contempt,

found Mother in contempt of the custody order, and awarded Father $2500

in counsel fees. After our review, we affirm on the opinion authored by the

Honorable Diane Thompson.

       Mother and Father are the parents of three children, M.C. (born March

1999), E.C. (born June 2002), and C.C. (born February 2005). The original
____________________________________________


1
  The court ordered that Mother retain primary physical custody of the
parties’ oldest child, M.C.
J-A02009-15



custody order was entered in 2005, in Virginia, (“the Virginia order”); that

order granted primary physical custody of the three children to Mother and

granted her request to relocate to Philadelphia subject to Father’s partial

physical custody on alternating weekends and specific holidays. The Virginia

order also included a clause to alter arrangements and provide for a make-

up weekend in the event that weather made travel dangerous on one of

Father’s scheduled custodial weekends (the “Weather Clause”).

        Both Mother and Father remarried. Father moved to Dundalk,

Maryland, outside of Baltimore, which is approximately a two-hour commute

from Philadelphia.2

        On June 11, 2013, Mother filed a petition to modify custody.      After

four custody hearings, including an in camera interview with the children on

November 14, 2013, a hearing on Father’s petition for special relief, as well

as an additional hearing on April 29, 2014 on Father’s petition for contempt 3,

the court entered the June 3, 2014 order.4 Mother appealed that order.
____________________________________________


2
    The trial court recognized that this is not a relocation case.
3
  The court found Mother willfully refused to transport the children to Father
on one of his scheduled custodial Fridays, and held Mother in contempt and
ordered that she pay Father $2,500 in counsel fees pursuant to the parties’
July 31, 2012 agreement.
4
  Mother filed a petition for reconsideration of this June 3, 2014 order. The
trial court failed to expressly grant reconsideration and, instead, entered an
order scheduling a hearing. See Pa.R.A.P. 1701- Note (if trial court fails to
enter order “expressly granting reconsideration,” within 30 days, the trial
court’s loses power to act on the motion for reconsideration); Cheathem v.
(Footnote Continued Next Page)


                                           -2-
J-A02009-15



      Mother raises the following issues for our review:

          1. Whether the trial court abused its discretion and erred
             as a matter of law and fact when it transferred primary
             custody of the parties’ younger children to Father?

          2. Whether the trial court abused its discretion and erred
             as a matter of law and fact when it ordered the
             relocation of the parties’ two younger children to
             Maryland?5

          3. Whether the trial court abused its discretion and erred
             as a matter of law and fact when it precluded Mother
             from submitting testimony and evidence in support of
             her case for custody and father’s contempt?

          4. Whether the trial court abused its discretion and erred
             as a matter of law and fact when it found Mother in
             willful contempt of the custody order and directed
             Mother to pay Father’s counsel fees?

          5. Whether the trial court abused its discretion and erred
             as a matter of law and fact in not finding Father in
             willful contempt of the custody order?

      We first set forth the legal standards that guide our appellate review of

this child custody case.


                       _______________________
(Footnote Continued)

Temple Univ. Hosp., 743 A.2d 518 (Pa. Super. 1999) (trial court must
expressly grant reconsideration, not just set hearing date, within time
allowed for filing an appeal, in order to toll time for taking appeal). The trial
court, therefore, lost jurisdiction to act on Mother’s petition for
reconsideration. In any event, Mother filed a timely notice of appeal from
the June 3, 2014 order on June 25, 2014. See Pa.R.A.P. 903.
5
 See supra note 2. Contrary to Mother’s claim, the relocation factors do not
apply herein.    Neither party raised relocation during the proceedings.
Further, Mother’s challenge is to the change in primary custody of the two
younger children; the distance between the parties has remained the same.



                                            -3-
J-A02009-15


        [O]ur scope of review is broad in that we are not bound by
        deductions and inferences drawn by the trial court from
        the facts found, nor are we required to accept findings
        which are wholly without support in the record. On the
        other hand, our broad scope of review does not authorize
        us to nullify the fact-finding function of the trial court in
        order to substitute our judgment for that of the trial court.
        Rather, we are bound by findings supported in the record,
        and may reject conclusions drawn by the trial court only if
        they involve an error of law, or are unreasonable in light of
        the sustainable findings of the trial court.

        Further, on the issues of credibility and weight of the
        evidence, we defer to the findings of the trial judge.
        Additionally, appellate interference is allowed only where it
        is found that the custody order is manifestly unreasonable
        as shown by the evidence of record.

Jordan v. Jackson, 876 A.2d 443, 449 (Pa. Super. 2005) (internal

citations, quotations omitted). See In re: R.J.T., 9 A.3d 1179, 1190 (Pa.

2010); M.P. v. M.P., 54 A.3d 950 (Pa. Super. 2012). Additionally,

        [w]e consistently have held that the discretion that a trial
        court employs in custody matters should be accorded the
        utmost respect, given the special nature of the proceeding
        and the lasting impact the result will have on the lives [of]
        the parties concerned. Indeed, the knowledge gained by a
        trial court in observing witnesses in a custody proceeding
        cannot adequately be imparted to an appellate court by a
        printed record.

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004). See A.H. v.

C.M., 58 A.3d 823, 825 (Pa. Super. 2012).

     Furthermore, we note that

        The primary concern in any custody case is the best
        interests of the child. The best-interests standard, decided
        on a case-by-case basis, considers all factors that
        legitimately have an effect upon the child’s physical,
        intellectual, moral, and spiritual well-being.

                                    -4-
J-A02009-15



Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super. 2006) (citing Arnold v.

Arnold, 847 A.2d 674, 677 (Pa. Super. 2004)).

        The trial court determined Mother’s home is less stable than Father’s

home.6 The court also determined that Mother was interfering with Father’s

relationship with the children, that Father would be more likely to encourage

contact between Mother and children, that Father would be more likely to

maintain a consistent and nurturing relationship with the children, and that

Mother’s animosity toward Father may be exacerbating the children’s

psychological issues.       The court concluded, therefore, that it was in the

children’s best interest to transfer primary custody of the two younger

children to Father and maintain primary custody of the oldest child, M.C.,

with Mother. The court stated that this would give the two younger children

“a fresh start in a more stable and supportive household . . . while

continuing their relationship with Mother.” Trial Court Opinion, supra at 33.

The court further noted that it did not disturb Mother’s custody of M.C. in

light of M.C.’s age, her psychological issues,7 which the court found had a

____________________________________________


6
    Mother and Stepfather both suffer from depression. Mother admitted
herself to Horsham Clinic for four days, overwhelmed by the custody
litigation. At the February 24, 2014 hearing, Mother testified she had been
laid off from her job and was currently seeking a new position. Stepfather,
who was an Episcopal priest at All Saints Episcopal Church, is no longer
employed there and is currently involved in a defamation suit against the
church. Mother and Stepfather are also undergoing marriage counseling.
7
    M.C. was diagnosed with generalized anxiety disorder.



                                           -5-
J-A02009-15



disruptive effect on the younger children, her conflict-ridden relationship

with Father, and her consistently expressed desire not to see Father.

      After our review of the parties’ briefs, the record, and the relevant

case law, as well as the factors set forth at 23 Pa.C.S. § 5328(a) of the Child

Custody Act, we conclude that Judge Thompson’s findings are supported in

the record and her conclusions of law are proper in light of those findings.

In re: R.J.T., supra; Jordan v. Jackson, supra. See Trial Court Opinion,

9/2/14, at 11-15. We, therefore, affirm the custody order based on Judge

Thompson’s opinion. We instruct the parties to attach a copy of that opinion

in the event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2015




                                       -6-
f:                                                                                          Circulated 04/02/2015 11:45 AM

                                                                                                               COPIES SENT
                                                                                                  . RmSUANT TO P.'.l.R.O.P. 236(b)
                                    FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY                                      SEP 0,2 2014
                                             FAMILY DIVISION
                                                                                                  f)C~~IC~eri1P~
      C._.    W. C:t 61 I IILL,                                     TRIAL COURT DOCKET NO. OC1100720
                       PETITIONER/ APPELLEE
                                                                    DESIGNATED "CHILDREN'S
                       v.                                           FAST TRACK"

      S-      E. C/ 1111111..-WILF I J.I(,                          SUPERIOR COURT OF PENNSYLVANIA
                       RESPONDENT/ APPELLANT                        DOCKET NO. 1932 EDA 2014

                                                         OPINION

              Appellant,~           E. CMW911-W~            ("Mother"), appeals from the order of June 3,

      2014, in which this court transferred          primary physical custody of the parties' two

     youngest children, ~            C~        {DOB June    d,   2002) and ~     C~       (DOB February:=,:

     2005), to~        W. CiM;;r !IP("Father")       who resides in Maryland,    and awarded partial

     physical custody to Mother.          In addition,   the order of June 3, 2014, provides that Mother

     shall continue to have primary          physical custody of the parties' oldest child, M~

     C~       (DOB March~           1999), and Father shall have partial physical custody.           The order

     further provides that the parties shall share legal custody of all three children.               This court

     also granted Father's Petitions         for Contempt filed January 29, 2013, and March 14, 2014,

     and found Mother to be in contempt             of the custody order and awarded      Father $2500 in

     counsel fees pursuant        to the terms of the parties' agreed order of July 31, 2012.


     PROCEDURAL HISTORY



             This matter was initiated in this jurisdiction        on April 201 2011, with the registration

     of a detailed agreed custody order from Prince William County, Virginia, which was
                                                                                  I hereby certify that the foregoing
                                                                                  is a true copy of the originar as same
                                                                                  appears in the records of this Court this
                                                            1              /7'1 date        C, - :>- -1 '-{
                                                                            lY    by:   \1· \\, \h::\j~
                                                                                           Clerk of Court
                                                                                 Circulated 04/02/2015 11:45 AM




  entered on February 22, 2010 {"the Virginia Order"}. The Virginia Order entered in 2010

 superseded the first custody order entered in Virginia on December 19, 2005, and the

 final visitation order entered by that court on July 17, 2006. The Virginia Order provided in
     ..   I        ,   '   .   '



 pertinent part that Mother would maintain primary physical custody and was permitted

 to relocate with the children to Philadelphia subject to Father's partial physical custody on

 alternating wee'ltendsa·nc:(tspecific holidays as set forth in the order. In addition, the

 parties were to continue to have shared legal custody of the children. The Virginia Order

 also contained specific
                      •.
                         provisions
                             . . addressing
                                    . .. transportation arrangements for exchange
 of the children including a clause designating sites for pick-up and return of the children

 and a clause allowing for modifications in the custody schedule in the event of bad
                                       l,1   '    .,.              '.•   •   •




 weather ("Weather Clause"). The Weather Clauseprovided as follows:
                                   ~         -:




             If either party reasonably determines that the weather would make driving
            for Father's alternating weekend visitation exchange dangerous, then the parties
            shall agree upon a make up visitation weekend for the Father to occur within thirty
            (30) days of the missed weekend. If the parties do not agree upon the weekend
          ' immediately following the missed weekend (which would otherwise be Mother's
            normal weekend), then the make up visitation shall occur on the next weekend
            that would otherwise be Mother's normal weekend.

              On June 29, 2011, and September 28, 2011, as the result of two separate Petitions

for Expedited Relief filed by Mother, this court entered orders modifying the

transportation arrangements between the parties with respect to the drop-off and pick-

up locations for exchange of the children, with the exchangeto occur at the respective

parties' homes, but did not disturb the other provisions of the Virginia Order. On January

17, 2012, pursuant to an order entered by the supervising judge of Family Court, this

matter was scheduled to be listed for a protracted hearing and all custody matters in this



                                                        2
                                                                                     Circulated 04/02/2015 11:45 AM




    case were assigned to this judge. In addition, the order provided for mental health

    evaluations by the court psychologist on both parties and all three children.


           On July 31, 2012, the protracted hearing on the cross-petitions for contempt filed

    by the parties did not take place as the parties were able to reach an agreement, which

was entered as an order of court. The agreed order of July 31, 2012, amended the

Virginia Order in part by setting forth a new schedule for holidays and establishing a new

site for return exchange of the children to Mother at the Chesapeake House in Maryland,

a rest stop along 1-95, roughly half-way between the parties' homes. Further, as part of

the agreed order of July 31, 2012, each party withdrew their respective contempt

petitions with the provision that "if either party files additional contempt petitions and

are found in contempt of court, they shall be sanctioned to pay punitive damages,to the

other party, in the amount of $2,500 plus counsel fees, if applicable." The parties further

agreed to attend individual counseling to promote better communication and co-

parenting between them.


          On December 27, 2012, Mother filed a prose Petition to Modify Custody1and a

Petition for Contempt of Custody. Thereafter, on January 29, 2013, Father filed a prose

Answer and Counterclaim to Mother's Petition for Contempt and an Answer to Mother's

Petition to Modify Custody. On March 19, 2013, Mother through her attorney filed an

additional Petition to Modify Custody seeking sole legal and physical custody of the

children. These petitions were consolidated for the hearings held before this court, which


1
 At the first hearing on August 21,2013, Mother withdrew her Petition to Modify Custody filed on
December 27, 2012, through an oral motion by her counsel as this petition dealt solely with a request for
modification of transportation arrangements due to Mother's medical issues that no longer existed.


                                                     3
                                                                             Circulated 04/02/2015 11:45 AM




took place on August 21, 2013, September 30, 2013, November 14, 2013, and February

24, 2014. Furthermore, this court held an additional hearing on April 29, 2014, on

Father's Petition for Contempt filed through counsel on March 14, 2014, and Mother's pro

se Answer and Counterclaim filed on March 28, 2013.


          On June 11, 2013, prior to the first hearing on Mother's Petition to Modify Custody

and the parties' respective Petitions for Contempt of Custody, this Court held a hearing on

Father's Petitlon for Special Relief for Enforcement of Subpoenas to Attend and Testify

filed on March 11, 2013. Father, through his counsel, had subpoenaed the Custodian of

Medical Records for Horsham Clinic and Mother's therapist as well as the Custodian of

Records of St. Christopher Children's Hospital, and the Custodian of Records of St.

Christopher Pediatric Urgent care. At the June 11, 2013 hearing, the medical records,

having been certified by the custodian of records for each entity, were submitted to the

court for   in camera   review. After receipt of the records, this court determined that,

pursuant to the Mental Health Procedures Act, 50 P.S. Section 7111(a), and the holding in

Gates v. Gates, 967 A.2d 1024 (Pa. Super. 2009), this court and counsel were precluded

from reviewing Mother's mental health records or allowing them to be introduced into

evidence without written consent from Mother and the records were returned to Mother.

We also determined that the records from St. Christopher Children's Hospital were

discoverable and that these records should be made available to the parties and their

respective counsel.

         At the conclusion of four custody hearings, a hearing on November 14, 2013, for

an   in camera interview   of the children, and a hearing on Father's motion for special relief,



                                                 4
                                                                          Circulated 04/02/2015 11:45 AM




 this court entered   an order on February 24, 2014, kept the record open for receipt of the

 psychological   evaluation   of~      Gi6:1'."H, and held the decision on the case under

 advisement. This court also heard testimony and admitted evidence in an additional

 hearing on April 29, 2014, on Father's petition for contempt of the custody order and

 Mother's Answer and Counterclaim.      On June 3, 2014, this court entered its final order as

 follows:

            THIS COURT CONSIDERED THE TESTIMONY OF BOTH MOTHER AND FATHER AND

 THEIR WITNESSES AND THE IN CAMERA TESTIMONY OF THE PARTIES' THREE CHILDREN

AND EVALUATED THE CREDIBILITY AND DEMEANOR OF ALL WITNESSES, REVIEWED AND

CONSIDERED THE DOCUMENTS ADMITTED INTO EVIDENCE BY EACH PARTY, AND

EVALUATED ALL THE FACTORS IN 23 PA. C.S. SECTION 5328, AND IN 23 PA. C.S. SECTION

5337. ALL PRIOR ORDERS ARE VACATED, EXCEPT FOR LANGUAGE IN PRIOR ORDERS THAT

IS INCORPORATED INTO THIS ORDER. THIS COURT ENTERS THE FOLLOWING ORDER

REGARDING THE PARTIES' OUTSTANDING PETITIONS FOR CONTEMPT AND TO MODIFY

CUSTODY:

        THIS COURT FINDS MOTHER IN WILLFUL CONTEMPT OF THE CUSTODY ORDER OF

THIS COURT AS A RESULT OF HER WILLFUL REFUSAL TO TRANSPORT THE PARTIES'

CHILDREN TO FATHER ON FRIDAY, FEBRUARY 28, 2014. WITHIN NINETY (90) DAYS FROM

THE DATE OF THIS ORDER, MOTHER SHALL PAY THE SUM OF TWENTY-FIVE HUNDRED

DOLLARS ($2,500) IN COUNSEL FEES TO FATHER'S ATTORNEY, DAVID STEERMAN,

ESQUIRE, PURSUANT TO THE TERMS OF THE PARTIES' ORDER BY AGREEMENT ENTERED

ON JULY 31, 2012.

        I. LEGAL CUSTODY:

                                              5
                                                                   Circulated 04/02/2015 11:45 AM




 SHALL CONTINUE TO SHARE LEGAL CUSTODY OF THE MINOR CHILDREN, ~iRe/:149

 C.Mit;r/M.L (DOB MARCH SI, 1999), ~C.'161:':fl!l!L (DOB JUNE,ri 2002), AND~

 QM;VV'~LL (DOB FEBRUARY-    2005).

       B. BOTH PARENTS SHALL HAVE EQUAL ACCESS TO EACH OF THE CHILDREN'S

SCHOOL RECORDS, INCLUDING BUT NOT LIMITED TO PROGRESS REPORTS, INTERIM

REPORTS, TEST RESULTS. CUSTODIAL PARENT SHALL SCAN ALL LETTERS AND NOTICES

RECEIVED FROM THE CHILDREN'S SCHOOL(S) AND EMAIL THEM TO THE NON-CUSTODIAL

PARENT WITHIN THREE DAYS OF RECEIPT.

       C. BOTH PARENTS SHALL HAVE EQUAL ACCESS TO EACH OF THE CHILDREN'S

MEDICAL, DENTAL, AND PSYCHOLOGICAL RECORDS.

       D. EACH PARENT SHOULD CONTINUE WITH INDIVIDUAL THERAPY TO ADDRESS

THEIR ANIMOSITY TOWARDS EACH OTHER.

       E. MiR0/!ft Clil;tXD!l!'SHALL CONTINUE WITH HER INDIVIDUAL THERAPY UNTIL

DISCHARGED BY THERAPIST.

       F. EXTRA-CURRICULAR AND SCHOOL ACTIVITIES

       EACH PARENT SHALL FIRST CONSULT WITH THE OTHER PARENT PRIOR TO

ENROLLING ANY OF THE CHILDREN IN EXTRACURRICULAR ACTIVITIES. EACH PARENT MAY

ENROLL ANY OF THE CHILDREN INTO APPROPRIATE EXTRACURRICULAR ACTIVITIES, AFTER

CONSULTING WITH THE OTHER PARENT, DURINGHIS OR HER PRIMARY CUSTODIAL

PERIODS. EACH PARENT SHALL INFORM THE OTHER PARENT OF ALL EXTRACURRICULAR

AND SCHOOL EVENTS THAT THE CHILDREN ARE PARTICIPATING IN AS SOON AS THAT

PARENT KNOWS OF THE EVENT.

                                         6
                                                                   Circulated 04/02/2015 11:45 AM




        II. PHYSICAL CUSTODY:                                                  .
        A.       EFFECTIVE AUGUST 31, 2014, THIS COURT TRANSFERS PRIMARY PHYSICAL

 CUSTODY OF EM-ft¥'C~Wt'f!L     AND ~C.Q.e';f:'~L TO FATHER WHO RESIDES IN

 ~ARYtAND. FATHER SHAL:L BE PERMITIED TO ENROLL liP:111:#SC.O.lu'o'ftL AND~

 C~L         IN HIS LOCAL SCHOOL DISTRICT FOR 2014-2015 SCHOOL YEAR PRIOR TO

 AUGUST 31, 2014.

        B.       MOTHER SHALL CONTINUE TO HAVE PRIMARY PHYSICAL CUSTODY OF

 Mfi'IR0/ffJ C1'§Vo !EL IN PHILADELPHIA, PA.

        DURING THE CHILDRENS' SCHOOL YEAR:

        C.       MOTHER SHALL HAVE PARTIAL PHYSICAL CUSTODY OF~         AND~         ON

 ALTERNATING WEEKENDS DURING THE CHILDREN'S SCHOOL YEAR, EFFECTIVE THE FIRST

 FRIDAY AFTER LABOR DAY AT 8:00 P.M. UNTIL THE FOLLOWING SUNDAY AT 8:00 P.M. IF

 THE MINOR CHILDREN DO NOT HAVE SCHOOL ON A DAY/DAYS THAT ARE CONNECTED TO

 MOTHER'S WEEKEND•FOR A~Y REASON, AND WITH ADVANCE NOTICE TO FATHER,

 MOTHER'S PARTIAL PHYSICAL SHALL COMMENCE AT 8:00 PM ON THE CHILDREN'S LAST

 DAY OF SCHOOL AND SHALL END AT 8:00 PM ON THE DAY BEFORE SCHOOL RESUMES. BY

WAY OF EXAMPLE AND ILLUSTRATION ONLY: IF THE CHILDREN DO NOT HAVE SCHOOL ON

A FRIDAY AND/OR A MONDAY CONNECTED TO ONE OF MOTHER'S WEEKENDS, FATHER

SHALL HAVE CUSTODY FROM 8:00 PM ON THURSDAY AND/OR UNTIL 8:00 PM ON

MONDAY.

       D.       FATHER SHALL HAVE PARTIAL PHYSICAL CUSTODY OF MQR~        IN

MARYLAND ONE WEEKEND EACH MONTH DURING HIS WEEKENDS WITHE~                    AND

. Cc.I!@ MOTHER SHALL NOTIFY FATHER IN WRITING BY THE FIRST DAY OF EACH MONTH OF

                                               7
                                                                   Circulated 04/02/2015 11:45 AM




WHICH WEEKEND Mi-Re:lff'd WILL TRAVEL TO MARYLAND TO SPEND WITH FATHER AND

HER SIBLINGS. FATHER SHALL HAVE AT LEAST TWO WEEKS OF CUSTODY WITH MQµ.€~

DURING SUMMER VACATION WHEN HE HAS CUSTODY OF E~             AND~

             DURING SUMMER VACATION:

     9       'E.   IN 2014, FATHER SHALL HAVE CUSTODY OF ALL THREE CHILDREN FROM

JUNE 20, 2014, AT 8:00 P.M. UNTIL JUNE 27, 2014, AT 8:00 P.M. MOTHER SHALL HAVE

PHYSICAL CUSTODY OF E~          AND ~URING      SUMMER RECESS, FOR THE FIRST TWO

WEEKS OF JL:lLY, BEGINNING AT 8:00 P.M. ON THE FRIDAY PRIOR TO JULY 4TH, AND

ENDING 14 DAYS LATER (IN 2014, JUNE 27-JULY 11, AND COMPARABLE DATES IN

SUBSEQUENT YEARS) AND THE FIRST TWO WEEKS OF AUGUST, FROM THE FIRST FRIDAY

AT 8:00 P.M. UNTIL 14 DAYS LATER (IN 2014, AUGUST 1- AUGUST 15) AND COMPARABLE

DATES IN SUBSEQUENT YEARS}. FATHER SHALL HAVE CUSTODY OF ALL THREE CHILDREN

THE REMAINING TIME IN JULY AND AUGUST, UNTIL LABOR DAY WEEKEND.

             D. HOLIDAYS AND SCHOOL VACATION BREAKS:

             MOTHER: IN 2014 AND EVEN-NUMBERED YEARS; FATHER IN 2015 AND ODD-

NUMBERED YEARS:

             FROM 8:00 PM ON THE LAST DAY OF SCHOOL PRIOR TO EASTER/SPRING

VACATION UNTIL 8:00 PM ON THE THURSDAY BEFORE EASTER SUNDAY.

             THANKSGIVING VACATION FROM THE WEDNESDAY PRECEDING THANKSGIVING

DAY AT 8:00 PM AND ENDING ON SUNDAY AFTER THANKSGIVING DAY AT 8:00 PM;

             CHRISTMAS/WINTER BREAK FROM 8:00PM ON DECEMBER 27TH UNTIL 8:00PM

ON THE DAY BEFORE SCHOOL RESUMES.

 •       >


                                            8
                                                             Circulated 04/02/2015 11:45 AM




      FATHER: IN 2014 AND EVEN-NUMBERED YEARS; MOTHER IN 2015 AND ODD-

NUMBERED YEARS:

      THURSDAY BEFORE EASTER SUNDAY AT 8:00 PM UNTIL EASTER SUNDAY AT 8:00

PM.

      CHRISTMAS/WINTER   BREAK FROM 8:00 PM ON THE LAST DAY OF SCHOOL BEFORE

THE BREAK BEGINS UNTIL 8:00 PM ON DECEMBER 27TH.

      EVERY YEAR FOR FATHER1S DAY/MOTHER'S DAY:

       FATHER SHALL HAVE CUSTODY OF THE CHILDREN ON FATHER'S DAY WEEKEND

EACH YEAR FROM FRIDAY AT 8:00 PM UNTIL SUNDAY AT 8:00 PM.

      MOTHER SHALL HAVE CUSTODY OF THE CHILDREN ON MOTHER'S DAY WEEKEND

EACH YEAR FROM FRIDAY AT 8:00 PM UNTIL SUNDAY AT 8:00 PM.

      ALL HOLIDAY AND CUSTODIAL PERIODS SET FORTH ABOVE SHALL TAKE

PRECEDENCE OVER REGULAR WEEKEND CUSTODY, BUT SHALL NOT ALTER THE PATTERN

OF REGULAR ALTERNATE WEEKEND CUSTODY.

      E. TRANSPORTATION:

      MOTHER AND FATHER SHALL EXCHANGE THE CHILDREN, INCLUDING MQ~GAN-

FOR FATHER'S CUSTODIAL PERIOD, AT THE BEGINNING AND END OF EACH PARENT'S

CUSTODIAL PERIOD AT THE CHESAPEAKE HOUSE SERVICE CENTER ON 1-95. PARTIES MAY

CHANGE THE LOCATION OF THE EXCHANGE ON CERTAIN OCCASIONS lF THEY MUTUALLY

AGREE IN WRITING. EITHER MOTHER OR FATHER MAY DESIGNATE A RESPONSIBLE ADULT

TO TRANSPORT THE CHILDREN OR TO BE PRESENT FOR THE EXCHANGE OF THE CHILDREN

PROVIDED THEY GIVE THE OTHER PARTY ADVANCED NOTICE.

      F. TELEPHONIC AND ELECTRONIC COMMUNITCATIONS

                                      9
                                                                 Circulated 04/02/2015 11:45 AM




          1. CHILDREN MAY USE THEIR INDIVIDUAL MOBILE TELEPHONES, THE PARENTS'

 LANDLINES OR MOBILE TELEPHONES, OR ANY ELECTRONIC DEVICES TO CONTACT EITHER

 PARENT OR STEPPARENT WHILE IN THE OTHER PARENT'S CUSTODY. THE NON-CUSTODIAL

 PARENT SHALL NOT CONTACT THE CHILDREN WHILE IN THE CUSTODIAL PARENT'S

 CUSTODY, UNLESS THERE IS AN EMERGENCY.

          2. THE COURT ADMONISHES BOTH PARTIES REGARDING THEIR

COMMUNICATIONS WITH THE CHILDREN AND DIRECTS THAT NEITHER PARTY SHALL

DISCUSS THE CUSTODY LITIGATION WITH ANY OF THE CHILDREN, INCLUDING MAKING

COMMENTS TO THE CHILDREN ABOUT THE CONTENTS OF THIS ORDER. NEITHER PARTY

NOR STEP-PARENTS SHALL MAKE ANY DEROGATORY REMARKS ABOUT THE OTHER

PARENT OR STEP-PARENT IN THE PRESENCE OF THE CHILDREN OR VIA TEXT MESSAGING,

TELEPHONE CALLS, OR ELECTRONIC COMMUNICATION. VIOLATION OF THIS ORDER SHALL

RESULT lN IMPOSITION OF SEVERE SANCTIONS.

      G. EACH PARENT SHALL PROVIDE THE OTHER WITH ADVANCED WRITIEN NOTICE

IF THE CHILDREN WILL BE SLEEPING OVERNIGHT OUTSIDE OF THE STATE OF THEIR

RESIDENCES, INCLUDING THE DATES OF TRAVEL, THE ADDRESS(ES) WHERE THE CHILDREN

WILL BE STAYING AND TELEPHONE NUMBERS WHERE THE CHILDREN CAN BE REACHED.

      Ill. JURISDICTION AND RELOCATION:

      A.PENNSYLVANIA RETAINS JURISDICTION OF ALL CUSTODY PLEADINGS BY EITHER

PARENT.

      B. UNTIL SUCH TIME AS THE MINOR CHILDREN ARE FULLY EMANCIPATED, EACH

PARENT SHALL AT ALL TIMES KEEP THE OTHER PARENT APPRISED OF HIS OR HER

RESIDENTIAL ADDRESS AND TELEPHONE NUMBER (BOTH LAND LINE, IF ANY, AND CELL

                                        10
                                                               Circulated 04/02/2015 11:45 AM




 PHONE) AND SHALL PROMPTLY NOTIFY THE OTHER PARENT AND THE COURT IN WRITING,

 IN ACCORDANCE WITH 23 PA. C.S. SECTION 5337, PRIOR TO AN INTENDED CHANGE

THEREOF (BY PROVIDING THE INTENDED DATE OF CHANGE OF ADDRESS, THE SPECIFIC

STREET, ROUTE ADDRESS, CITY OR COUNTY, STATE AND ZIP CODE AND PHONE NUMBER

OF THE INTENDED NEW ADDRESS), IN THE EVENT THAT EITHER PARTY INTENDS TO

PERMANENTLY CHANGE HIS OR HER RESIDENCE.

       C. NEITHER SHALL MOVE THEIR RESIDENCE MORE THAN 15 MILES FARTHER AWAY

THAN THE PRESENT DISTANCES BETWEEN THEIR CURRENT RESIDENCES.     IF EITHER PARTY

DETERMINES THAT IT IS NECESSARY TO RELOCATE HIS OR HER RESIDENCE, PARTIES ARE

OBLIGATED TO COMPLY WITH PENNSYLVANIA'S RELOCATION STATUTE AT 23 PA. C.S.

SECTION 5337 AND THE APPLICABLE PENNSYLVANIA RULES OF CIVIL PROCEDURE.

      IV. SECTION 5328 FACTORS:

      THE COURT MADE THE FOLLOWING FINDINGS PURSUANT TO THE FACTORS

FOUND IN SECTION 5328 OF THE CUSTODY ACT:

      (1) WHICH PARTY IS MORE LIKELY TO ENCOURAGE AND PERMIT FREQUENT AND

CONTINUING   CONTACT BETWEEN THE CHILD AND ANOTHER PARTY. THE COURT FINDS

THAT FATHER IS MORE LIKELY TO ENCOURAGE AND PERMIT FREQUENT AND CONTINUING

CONTACT BETWEEN THE CHILDREN AND MOTHER. THE COURT FINDS THAT MOTHER HAS

DELIBERATELY INTERFERED WITH FATHER1S CUSTODY OF THE CHILDREN, NOT ONLY

REGARDING HIS TIME SPENT WITH THE CHILDREN, BUT THAT SHE HAS INTEREFERED WITH

THE QUALITY OF THE TIME THAT HE SPENDS WITH THE CHILDREN.

      (2) THE PRESENT AND PAST ABUSE COMMIITED BY A PARTY OR MEMBER OF THE

PARTY'S HOUSEHOLD, WHETHER THERE IS A CONTINUED RISK OF HARM TO THE CHILD OR

                                      11
                                                                Circulated 04/02/2015 11:45 AM




 AN ABUSED PARTY AND WHICH PARTY CAN BETTER PROVIDE ADEQUATE PHYSICAL

 SAFEGUARDS AND SUPERVISION OF THE CHILD. DESPITE MOTHER1S FILING A PETITION

 FOR PROTECTION FROM ABUSE ON BEHALF OF MINOR CHILD~             AGAINST FATHER

 DURING THE PENDENCY OF THJS CUSTODY LITIGATION, THIS FACTOR DOES NOT APPLY AS

THE PETITION WAS WITHDRAWN AND NO FINAL ORDER WAS ENTERED. MOREOVER, NO

CREDIBLE EVIDENCE WAS PRESENTED THAT FATHER POSES A RISK OF HARM TO THE

CHILDREN.

      (3) THE PARENTAL DUTIES PERFORMED BY EACH PARTY ON BEHALF OF THE CHILD.

BOTH PARENTS HAVE DEMONSTRATED THAT THEY ARE CAPABLE OF AND HAVE BEEN

PERFORMING PARENTAL DUTIES ON BEHALF OF EACH CHILD.

      (4) THE NEED FOR STABILITY AND CONTINUITY IN THE CHILD'S EDUCATION,

FAMILY LIFE AND COMMUNITY LIFE. THE COURT CAREFULLY CONSIDERED THIS FACTOR

PRIOR TO TRANSFERRING CUSTODY, THE COURT GAVE WEIGHT TO THE OVERALL

PHYSICAL AND EMOTIONAL WELL-BEING OF EACH CHILD. THE COURT DETERMINED THAT

THE CHILDREN HAVE STABILITY IN THEIR FAMILY LIFE AND COMMUNITY LIFE WITH

FATHER.

      (5) THE AVAILABILITY OF EXTENDED FAMILY. EACH PARENT HAS REMARRIED.

THERE WAS LITTLE TESTIMONY OF OTHER EXTENDED FAMILY, SO THIS FACTOR WAS NOT

RELEVANT.

      (6) THE CHILD'S SIBLING RELATIONSHIPS. THE PARTIES HAVE THREE BIOLOGICAL

CHILDREN TOGETHER. FATHER AND HIS WIFE HAVE A TWO-YEAR-OLD SON. DUE TO THE




                                      12
                                                                Circulated 04/02/2015 11:45 AM

                      \



THE COURT DETERMINED THAT THE BEST INTERESTS OF THE TWO YOUNGER CHILDEN

WOULD BE SERVED BY TRANSFERRING CUSTODY OF THEM TO FATHER.

       (7) THE WELL-REASONED PREFERENCE OF THE CHILD, BASED ON THE CHILD'S

MATURITY AND JUDGMENT. NEITHER E~       NOR ~XPRESSED       A PREFERENCE.

M~,       ON THE OTHER HAND, CONSISTENTLY HAS EXPRESSED HER DESIRE NOT TO SEE

FATHER. THIS COURT DETERMINED THAT HER PREFERENCE, ALTHOUGH NOT

PARTICULARLY WELL-REASONED, INTERFERES SUBSTANTIALLY WITH FATHER'S CUSTODY

OF THE TWO YOUNGER CHILDREN.

      (8) THE ATTEMPTS OF A PARENT TO TURN THE CHILD AGAINST THE OTHER

PARENT, EXCEPT IN CASES OF DOMESTIC VIOLENCE WHERE REASONABLE SAFETY

MEASURES ARE NECESSARY TO PROTECT THE CHILD FROM HARM. THIS COURT FINDS

THAT MOTHER HAS MADE CONSISTENT ATTEMPTS TO THWART CUSTODY BETWEEN

FATHER AND THE CHILDREN, AND IN THE SITUATION WITH MEl~e:IA!\I, HAS SUCCEEDED.

      {9) WHICH PARTY IS MORE LIKELY TO MAINTAIN A LOVING, STABLE, CONSISTENT

AND NURTURING RELATIONSHIP WITH THE CHILD ADEQUATE FOR THE CHILD'S

EMOTIONAL NEEDS. THE COURT FINDS THAT FATHER IS MORE LIKELY TO MAINTAIN A

LOVING, STABLE, CONSISTENfAND NURTURING RELATIONSHIP WITH THE CHILDREN

WHICH IS MORE THAN ADEQUATE FOR THEIR EMOTIONAL NEEDS.

      (10) WHICH PARTY IS MORE LIKELY TO ATTEND TO THE DAILY PHYSICAL,

EMOTIONAL, DEVELOPMENTAL, EDUCATIONAL AND SPECIAL NEEDS OF THE CHILD. BOTH

PARTIES HAVE DEMONSTRATED THEIR CAPABILITIES IN THIS AREA. HOWEVER, THIS

COURT DETERMINED THAT MOTHER'S ANIMOSITY TOWARDS FATHER SEEMS TO BE ·

EXACERBATING THE CHILDREN'S PSYCHOLOGICAL ISSUES.

                                      13
                                                                  Circulated 04/02/2015 11:45 AM




          (11) THE PROXIMITY OF THE RESIDENCES OF THE PARTIES. MOTHER NOW RESIDES

 IN PHILADELPHIA. FATHER RESIDES OUTSIDE OF BALTIMORE, IN DUNDALK, MARYLAND.

THE DISTANCE IS 110 MILES AND IS APPROXIMATELY A TWO-HOUR      DRIVE.   rr IS
SIGNIFICANT TO NOTE THAT BEFORE MOTHER MOVED TO PHILADELPHIA, SHE RESIDED JN

PRINCE WILLIAM COUNTY, VIRGINIA, WHERE THE PARTIES APPEARED FOR RELOCATION

HEARINGS. ON FEBRUARY 22, 2010, THE PARTIES' FINAL ORDER WAS ENTERED AND

SUBSEQUENTLY REGISTERED IN PHILADELPHIA COUNTY, PENNSYLVANIA.

         (12) EACH PARTY'S AVAILABILITY TO CARE FOR THE CHILD OR ABILITY TO MAKE

APPROPRIATE CHILD-CARE ARRANGEMENTS. BOTH PARENTS' AVAILABILITY TO CARE FOR

THE CHILDREN HAS BEEN ADEQUATE.

         (13) THE LEVEL OF CONFLICT BETWEEN THE PARTIES AND THE WILLINGNESS AND

ABILITY OF THE PARTIES TO COOPERATE WITH ONE ANOTHER. A PARTY'S EFFORT TO

PROTECT A CHILD FROM ABUSE BY ANOTHER PARTY IS NOT EVIDENCE OF

UNWILLINGNESS OR INABILITY TO COOPERATE WITH THAT PARTY. THIS COURT FINDS

THAT THE PARTIES HAVE A DIFFICULT TIME IN COMMUNICATING BASIC INFORMATION

REGARDING THE CHILDREN. MOTHER TENDS TO MAKE DECISIONS UNILATERALLY, SUCH

AS IN HER DECISIONS TO WITHHOLD FATHER'S CUSTODY, AND FREQUENTLY CHANGES

HER MIND ABOUT DECISIONS. FATHER TENDS TO MAKE CLEAR DECISIONS, BUT DOES NOT

ALWAYS COMMUNICATE HIS DECSIONS TO MOTHER AS QUICKLY AS SHE WOULD LIKE HIM

TO DO.

         {14) THE HISTORY OF DRUG OR ALCOHOL ABUSE OF A PARTY OR MEMBER OF A

PARTY'S HOUSEHOLD. THIS FACTOR DOES NOT APPLY.




                                         14
                                                                                        Circulated 04/02/2015 11:45 AM




          (15} THE MENTAL AND PHYSICAL CONDITION OF A PARTY OR MEMBER OF A

PARTY'S HOUSEHOLD.

          MSC'I\J        HAS BEEN EVALUATED BY A PSYCHOLOGIST WHO DIAGNOSED HER WITH

AN ANXIETY DISORDER. MOTHER TESTIFIED THAT SHE BELIEVES THAT THE TWO YOUNGER

CHILDREN ARE SUFFERING FROM ANXIETY, WHICH FATHER CONTESTED. MOTHER ALSO

TESTIFIED~              HAS BEEN DIAGNOSED BY A PHYSICIAN WITH ENCOPRESIS.

          (16} ANY OTHER RELEVANT FACTOR. THIS COURT CONSIDERED THE FACT THAT

FATHER HAS BEEN RESIDING IN MARYLAND DURING THE PENDENCY OF THE PREVIOUS

CUSTODY ORDERS. THE COURT ALSO CONSIDERED THE PREVIOUS ORDERS, INCLUDING

THE RELOCATION ORDER FROM THE COURT IN VIRGINIA. THIS COURT DETERMINED THAT

THE RELOCATION FACTORS IN SECTION 5337 OF THE CUSTODY ACT DO NOT APPLY.

ESSENTIALLY, THE COURT IS REVERSING THE PRIMARY CUSTODY OF THE TWO YOUNGER

CHILDREN FROM MOTHER TO FATHER.

          Thereafter,     on June 25, 2014, Mother        through   her counsel, filed a Petition for

Reconsideration         of the June 3, 2014 Order and an Application        for Stay of Order Pending

Appeal.    On the same date, Mother's            counsel filed the instant timely Children's      Fast Track

appeal.    On July 9, 2014, Father's counsel filed responses to Mother's              Petition for

Reconsideration         and Application     for Stay of Order Pending Appeal.       On July 18, 2014, this

Court granted     Mother's      Petition    for Reconsideration.    Due to the fact that this Court's

order granting     reconsideration         was not entered   within the thirty (30} day timeframe

under Pa. R.A.P. 903 for the filing of an appeal, this court no longer had jurisdiction               to

proceed in this matter.        However,      pursuant   to Pa. R.A.P. 1701{b)(1),   we retained




                                                        15
                                                                            Circulated 04/02/2015 11:45 AM




jurisdiction to proceed on Mother's Application for Stay of Order Pending Appeal, which

was denied after hearing oral argument at the hearing on July 31, 2014.

        FACTUAL BACKGROUND

        Mother and Father were formerly married and resided in Prince William County,

Virginia, with their three children, M~      C~,      age fourteen, E~      c~,      age

twelve, and C- C~,         age nine. Since the parties' separation, the children have

resided primarily with Mother. After the parties divorced, Mother remarried in December

2009, and moved to Philadelphia, Pennsylvania,with the children to join her new

husband, J~        W~       (I/Stepfather"). The Virginia Order, entered by agreement of

the parties, allowed Mother to relocate with the children. Mother's household consists of

Stepfather and the three children. In addition, eight weeks a year, Mother's eight year old

stepdaughter, A~        lives with them. (Notes of Testimony, ("N.T.") 8/21/13,p. 5).

        Mother works for Arbitron recruiting panelists to participate in radio and television

ratings. Mother conducts her administrative duties from her home office, but is also

required to travel on field work to try to recruit people to participate in ratings. (N.T.

8/21/13, at 7). Mother testified that she works out of her home approximately three

weeks per month and is traveling doing field work on an average of two to two-and-one-

half days per month while the children are in her custody. (N.T. 8/21/13, at 7-8, 101-103).

Mother further testified that her work schedule is flexible so that she is able to arrange

her travel during those weekends when the children are with Father and, on those days

that she is working and unavailable to care for the children, Stepfather is available to care

for them, (N.T. 8/21/13, at 7-8, 122). At the time of the February 24, 2014, Mother had

been laid off from work and was looking for a new position. (N.T. 2/24/14, at 32-33).

                                              16
                                                                             Circulated 04/02/2015 11:45 AM




Mother also has issues with depression and testified to admitting herself voluntarily to

the Horsham Clinic in August 2012 for four days because she was feeling overwhelmed by

the ongoing custody litigation.   {N.T. 8/21/13, at 75-76}. Mother is currently being treated

with anti-depressants.    (N.T. 8/21/13, at 76).


        Stepfather is an Episcopal priest, and was employed with the All Saints Episcopal

Church for a period of two years. (N.T. 9/30/13, at 3-4). Stepfather is no longer employed

by the church and is currently involved ih a defamation suit against the church. (N.T.

8/21/13, at 9-10, 122). At the time of the August 21, 2013, hearing, Stepfather was

unemployed but had previously been working in sales for several years. (N.T. 8/21/13, at

9-10). At the February 24, 2014, hearing, Stepfather was working twelve hour shifts at          a

job one and one half hours away and only spending four nights a week at home. (N.T.

2/24/14, at 34). Stepfather testified that he is currently being treated for depression and

that the stress resulting from termination of his position with the church was impacting

his relationship with Mother. (N.T. 9/30/13, at 11-12, 23-24). Furthermore, Mother

testified that she and Stepfather were currently involved in marriage counseling. (N.T.

8/21/13, at 74}.


        Father resides in Dundalk, Maryland, where he lives with his current Wife, Aflllfll/"

c~      ("Stepmother'), and their eighteen-month-old son, K~. Father has been

employed outside the home with a defense contractor working in the information

technology field for the last three years. (N.T. 8/21/13, at 194). Father's work hours are

typically from 7:00 a.m. to 3:00 p.m., but Father testified to having a lot of flexibility in his

hours. (N.T. 8/21/13, at 194). Stepmother works fulltime from 9:00 a.m. to 5:00 p.m. in


                                               17
                                                                            Circulated 04/02/2015 11:45 AM




 marketing for a physician's magazine, where she has been employed for seven years.

 (N.T. 8/21/13, at 194}, (N.T. 9/30/13, at 116). Stepmother testified that she has known

the   callflllli children since 2007 and that they have a good relationship. {N.T. 9/30/13, at
109-111).




skipped a grade in school becauseshe had been in a gifted program In Virginia and there

was no gifted program in the school she would be attending in Philadelphia. (N.T.

8/21/13, at 6). M~        currently attends school at the Science LeadershipAcademy and

Mother stated that~             was having some problems adjusting to high school. (N.T.

8/21/13, at 5, 130}, (See Ex. F-7, 8/21/13). Mother further stated E...    does well in school

and would be entering the sixth grade and that     c•   is an excellent student with A's and

B's and would be entering the third grade. (N.T. 8/21/13, at 65-66). In addition, the

children are involved in numerous activities with~           participating in cheerleading,

Girl Scouts,dance and the Gay/Straight Alliance at school. (N.T. 8/21/13, at 65-66).

E'fN's activities include gymnastics, singing in the school choir and Girl Scouts and Ctft is

involved in Cub Scouts and soccer. (N.T. 8/21/13, at 67-68). Although Father resides in

Maryland, he made the effort to transport C,1t to his soccer games in Philadelphia, during

his custodial periods and, on occasion, attended the children's events, (N.T. 9/30/13, at

91, 95-96).


        The oldest child, M~,      was experiencingongoing psychologicalproblems during

the course of the multiple hearings before this court. Mother testified at the hearing on

August 21, 2013, that M.._was        having problems adjusting to her new school and


                                              18
                                                                              Circulated 04/02/2015 11:45 AM




dealing with her conflict-ridden   relationship with Father. {N.T. 8/21/13, at 5, 155}, (See

Ex.F-7, 8/21/13). In addition, Mother testified that MliWii8Ml had been in therapy "off and

on" with three different therapists since moving to Philadelphia from northern Virginia

three and one-half years ago. (N.T. 8/21/13, at 110-111}. Moreover, both parties became

aware of tweets posted on M~s           Twitter account in March of 2013, stating, ''I wish I

were dead," "Guys, I'm dropping out of high school to be a stripper," and "I'm so

emotionally done; is this over yet." (N.T. 8/21/13, at 86-89, 209) (See Ex. F-1, 8/21/13).

Father testified that upon seeing M~s         tweets threatening to harm herself, he

contacted Mother to determine what could be done to help MfiMiii!IR but Mother did not

want to engage in a discussion with Father and told him the situation was being dealt

with. (N.T. 8/21/13,at   209-210). In addition, Mother acknowledged receiving a text from

Stepfather on August 18, 2013, expressing concern about M~            and suggesting that

M~       see a psychiatrist after Stepfather found blood in her bed that was "not

menstrual blood."   (N.T. 8/21/13, at 128-129). Mother testified that she did not inform

Father about the incident because she believed the blood was "the resu It of bug bites."

(N.T. 8/21/13, at 128-129), (N.T. 9/30/13, at 62), (See Ex. F-20, 9/30/13).


        Father stated that his relationship with M9'11!1111' had become "strained" and since

July 2012, the relationship had diminished to the point where there was no regular

communication between them. (N.T. 8/21/13, at 195-196). Father attributed            as one of

the causes for his poor relationship with M~        to his belief that Mother was projecting

her anger towards Father onto M~            (N.T. 8/21/13, at 195-196). Furthermore, Father

testified to numerous phone calls between Mother and M~during                 his custody



                                               19
                                                                                    Circulated 04/02/2015 11:45 AM




periods where afterwards M~            would be agitated to the point where it would have a

negative impact on the remainder       of her visit and disrupt Father's     custodial time with the

other children.   (N.T. 8/21/13, at 196-197).     As a result, Father decided in February or

March 2013, to take the children's      phones away during his custody time and only allow

the use of phones on a limited basis.     (N.T. 8/21/13, at 197-198).       Mother admitted that

she and MQi@8fl'had frequent phone contact during Father's custody periods prior to the

implementation    of Father's "no phone policy" and that she would usually text Father to

ask when Ea.., or C.li@ would be available by phone, or, on occasion receive calls from

them directly from Father's mobile phone.         (N.T. 8/21/13,at    16, 94-97).


        Mother testified to the deterioration      of Father's relationship with M~             as the

direct result of Father's abusive language towards~                  (N.T. 8/21/13, at 20, 28, 33-

34), Father's disparate treatment     of Mali@M'I by favoring the other children with more gifts

and Father's exclusion of M~          from family activities as a form of punishment.          (N.T.

8/21/13, at 39-41). Mother further stated that Father refused to communicate                 with her

on these issues so she encouraged ~               to communicate her feelings directly with

Father. (N.T. 8/21/13, at 34). Mother testified to an incident on January 20, 2013, when

the children were on a visit with Father.    At the time of the incident, Mother was on a

phone call with M~          and testified that MQi8MII was "very upset" because she "had had

a very difficult weekend"    at Father's house.   (N.T. 8/21/13, at 43). According to Mother's

version of the event, Father came in to M~'s           room while MglWIM' was on the phone

and asked her if she wanted to go to the bakery with the rest of the family. When M~

refused, Father dragged M~          by her left arm off her bed and down the stairs and



                                                  20
                                                                          Circulated 04/02/2015 11:45 AM




across the lawn to the family vehicle.   (N.T. 8/21/13, at 45). Mother stated that by the

time the call dropped, it "sounded like a physical altercation was taking place." (N.T.

8/21/13, at 45). As a result, Mother contacted the Baltimore police, who arrived on the

scene. (N.T. 8/21/13, at 46). Mother testified that she did call Father to determine what

happened but that she never received an explanation from Father. (N.T. 8/21/13, at 49).


       Father recounted the incident on January 20, 2013, somewhat differently stating

that he entered ~'s        bedroom because she was "yelling" and obviously upset while

on a phone call with Mother that lasted in excess of twenty minutes. (N.T. 8/21/13, at

226-227). After MQll!lln refused to end the call, Father grabbed the phone from M~

and left the room. (N.T. 8/21/13, at 227). Later that afternoon, Father had plans to go on

a family outing to a bakery and wanted to include MQii8en. When Mlillli8Wl refused to go,

Father grabbed one of M""""''s hands but M~           became resistive. (N.T. 8/21/13, at

227-228). As a result a struggle ensued where Father had to physically remove ~Aareiel'\

from the house into the family vehicle. (N.T. 8/21/13, at 228-229). Father explained his

actions stating that he had safety concerns leaving~ .,       alone in the house and that

"when a parent, me especially, tells her what to do, especially when it's well within the

realm of reasonable, she needs to comply." (N.T. 8/21/13, at 228-229).


       When M~         returned from her visit with Father, Mother stated that she took

her to St. Christopher urgent care center because~           was complaining of severe pain

in her left wrist. (N.T. 8/21/13, at 46-47). {See Ex. M-1, M-2, 8/21/13). As a result of this

incident, Mother filed a Protection from Abuse action ("PFA") on behalf of M~          against

Father on January 22, 2013. (See Ex. M-6, 8/21/13). A temporary PFA order for


                                               21
                                                                          Circulated 04/02/2015 11:45 AM




protection and eviction was entered against Father on the same day. Thereafter, on

February 25, 2013, this court entered an order temporarily suspending Father's custodial

time with MQi8Ml. The temporary PFA was modified by agreement of the parties on

March 19, 2011, to protection only, to allow Father to participate in therapy with M~

On August 21, 2013, the PFA was withdrawn. (See Ex. M-7, 8/21/13}.


       Following this court's order of February 25, 2013, the children were enrolled in

counseling. Mother chose to take the children to Adam Berman, Psy.D.1 who met with the

children and prepared a treatment summary for each child. (N.T. 8/21/13, p. 156}, (See

M-3,M-4, M-5, 8/21/13}. Dr. Berman testified at the August 21, 2013, hearing that he had

twelve sessionswith M..-n     with the first sessiontaking place on April 8, 2013. (N.T.

8/21/13, p. 174}. In addition, Dr. Berman conducted five sessionswith ElilllWt' and two

sessionswith~.      (N.T. 8/21/13, at 175). Dr. Berman stated that the frequency of his

sessionswith M~       was related to the concerns regarding her school performance and

other difficulties she was experiencing. (N.T. 8/21/13, at 175-176). In the overall findings

of his treatment summary for M~,        Dr. Berman concluded in part that M~          has "a

higher than average overall intelligence" and "no suicidal ideation". (See Ex. M-3,

8/21/13}. Further, Dr. Berman stated that, in spite of the fact that he was able to make

progress related to M~'s      school work and socialization, M~       was adamant in her

refusal to joint counseling sessionsinvolving her Father. (N.T. 8/21/13, at 177-178}. Dr.

Berman stated that he had a few joint sessionsinvolving the children and Mother and

Stepfather, when he thought it was appropriate. (N.T. 8/21/13, at 183). Although Father

was not involved in any of the sessionswith the children, Dr. Berman stated that Father



                                             22
                                                                          Circulated 04/02/2015 11:45 AM




contacted him on a regular basis to obtain information on the progress of the sessions.


(N.T. 8/21/13, at 184).


       On August 22, 2013, this court entered an order, which provided in pertinent part

that none of the children were to have use of their individual mobile phones, the parents'

land lines or any other electronic devices to contact either parent or stepparent while in

the other parent's custody unless the children are with the custodial parent for more than

four consecutive days. The order also prohibited either parent from having telephone,

text message or email contact with the children while the children are in the other

parent's custody. Further, this court established a set schedule for contact by the children

with the noncustodial parent after the children have been with the other parent for more

than four days. Father testified that subsequent to the institution of the ban on the

children's electronic devices, the quality of his custodial time improved and everyone was

getting along well. (N.T. 9/30/13, at 23-24).


       The order of August 22, 2013, vacated a portion of this court's previous order of

February 25, 2013, suspending Father's custody of M~         as a resu It of the withdrawal of

the PFA on behalf of MiJ9n. The order of August 22, 2013, also required Father to

participate in therapy with M~        on a regular basiswith Adam Berman, Psy.D.,who had

previously been involved in individual therapy with all three children, or any subsequent

licensed psychologist or therapist.


       As the result of this court's order of August 22, 2013, Father participated in joint

therapy sessionswith M~        and Dr. Berman. Father testified that the first session,

which was arranged by Mother, went poorly and that M-.iri was "belligerent" and

                                                23
                                                                               Circulated 04/02/2015 11:45 AM




    "disrespectful"   to both Father and Dr. Berman.   (N.T. 9/30/13, at 24-25}. M~n       later

    told Father that she was upset that she had to be removed    early from school to attend the

session and miss her dance class. (N.T. 9/30/13, at 26}. Father attended a second

counseling session with Mf¥81'n,       but the preceding weekend M                                                                          Circulated 04/02/2015 11:45 AM




at CHOP. (N.T. 11/14/13, at 68-69). The parties also agreed that M~        would

participate in counseling with Dr. Vogelson.


       This court conducted an in camera interview with the children on November 14,

2013, with counsel for both parties present. During the interview, M..._       stated that she

did not want to continue therapy sessionswith Dr. Berman becauseshe felt that he had a

"bias" in favor of her Father. (N.T. 11/14/13, at 13-14). M ...... also stated that she had

been experiencing panic attacks since September of 2013. (N.T. 11/14/13, at 34). Mlili@lill4i

further stated that the panic attacks usually occurred on Fridays during her last period in

school prior to her visits with her Father and before therapy sessionswith her Father.

(N.T. 11/14/13, at 37-39). In interviewing E--, and Ctil, this court found that they

enjoyed their custodial time with Father and that they did not harbor any animosity or

negative feelings towards Father. This court did not ask either C-    or E~a      direct

question as to their preference, but instead sought to determine by other questions how

each child adjusted during his or her custodial periods with Father. This court also invited

both attorneys to ask questions of the children.


       On November 18, 2013, this court entered an order for a full psychological

evaluation to be conducted on M~        which was eventually conducted at The Children's

Hospital of Philadelphia ("CHOP"). The CHOP evaluation indicated a diagnosis of

generalized anxiety disorder and recommended that M~           continue in individual

therapy as well as in family therapy with her Father. (See C-1, 4/29/14). The CHOP

evaluation also recommended that the parents consider co-parenting therapy to foster a

better relationship between them to enable them to work together and support one


                                               25
                                                                           Circulated 04/02/2015 11:45 AM




another in parenting M...e. (See C-1, 4/29/14). Father testified that, in spite of the fact

that both parties had agreed to and cooperated in the CHOP evaluation, he was unable to

gain access to the completed evaluation due to the attempts by Mother and ~                to

prevent it from being released to him. (N.T. 4/29/14, at 156-157}. However, since

M..-,s     evaluation was court-ordered, this court directed that it be made available to

both parties and their counsel.


         Mother contended that c•and E~            were exhibiting signs of anxiety as well as

MCJltWlf). Mother stated that all three children had been in therapy off and on since

moving to Pennsylvania. (N.T. 8/21/13, at 110).       Furthermore, Mother stated that she

wanted E•      to undergo a psychological evaluation after some concerns were raised at

E•s school conference. (N.T. 4/29/14, at 115-117). Father stated that he was

concerned that Mother was fabricating the instances of anxiety experienced by~            and

E4/ in an attempt to alienate the children from him. (N.T. 4/29/24, at 29-30). Father

further stated that he received emails from Mother in which she claimed that the children

have great anxiety prior to and after visits with Father. (N.T. 4/29/14, at 29-30), (See Ex.

K, Ex. L to Father's Petition for Contempt filed 3/14/14). Moreover, Father testified that

during his partial custody   c•   and E~   do not exhibit any signs of anxiety. (N.T.

4/29/14, at 29-30). Mother also claims that   ec•    is experiencing encopresis in her home

and Father testified that he has never seen any signs of C- having any difficulties with

his bowel movements in his home. (N.T. 4/29/14, at 37}. Father stated that his overriding

concern is that Mother's issues with Father "are more than just bleeding into the




                                              26
                                                                             Circulated 04/02/2015 11:45 AM




relationship I have with the children" and ultimately could negatively impact his

relationship with~      and~.      (N.T. 4/29/14, at 39-40).


        Father alleged that there were numerous instances where Mother attempted to

unilaterally interfere with his custody periods. Subsequent to the filing of the PFA action

on behalf of M~n     and the entry the temporary PFA prohibiting Father's contact with

M~,      Mother suspended Father's custody with     Ctlltt and   fa•,   as well. On January 30,

2013, Mother sent Father an email stating "I WILL NOT be releasing any of the kids to you

until after the resolution of the Protection from Abuse Order and the pending criminal

and CPS investigations." (See Ex. F-15,9/30/13). Father testified that he was denied his

court ordered custody periods from January 30, 2103 until the entry of this court's order

of February 25, 2013. (N.T. 9/30/13, at 34-35).


       Father testified that on the morning of February 28, 2014, which was the Friday of

his designated weekend with the children, Mother sent him an email stating that due to

the forecast of a snow storm, she would be exercisingthe Weather Clauseto postpone his

upcoming weekend. (N.T. 4/29/14, at 17-18), (See Ex. E, Father's Petition for Contempt

filed 3/14/14). Father further stated that the weather conditions on the February 28,

2014, weekend would not have prevented Mother from transporting the children to

Father nor did snow arrive by Sundayon the day of the children's return to Mother. (N.T.

4/29/14, at 21). Father testified that Mother exercised the Weather Clauseover his

strenuous objections and made no attempt to work out an earlier return of the children, if

necessary,due to the snow. (N.T. 4/29/14, at 21-23}. Father stated that as a result his

plans to have a joint birthday celebration for C• and KMf over the weekend were


                                            27
                                                                             Circulated 04/02/2015 11:45 AM




cancelled as well. (N.T. 4/29/14, p.22}.     Mother testified that it was reasonable for her to

exercise the Weather Clause based on her previous experience on December 8, 2013,

when she had to transport    the children   to the Chesapeake   House during a snow storm

and it took her five hours of travelling on dangerous roads.     {N.T. 4/29/14, at 124-125}.

Mother further stated that Father had ignored all her prior attempts to communicate            with

him in order to make alternate arrangements         for the December 8, 2013, weekend.    (N.T.

4/29/14, at 124-125}.   This court did not find Mother's testimony to be credible.


LEGAL ANALYSIS

    Mother raises the following issues on appeal in her 1925(b} Statement:

    1. The Honorable Court abused its discretion and erred as a matter of law and fact
       when it transferred primary custody of the parties' younger children to Father.
    2. The Honorable Court abused its discretion and erred as a matter of law and fact
       when it ordered relocation of the parties' two younger children to Maryland.
    3. The Honorable Court abused its discretion and erred as a matter of law and fact
       when it precluded Mother from submitting testimony and evidence in support of
       her case for custody and Father's contempt.
    4. The Honorable Court abused its discretion and erred as a matter of law and fact in
       finding Mother in willful contempt of the custody order and directing Mother to
       pay Father's counsel fee.
    5. The Honorable Court abused its discretion and erred as a matter of law and fact in
       not finding Father in willful contempt of the custody order.

   The standard of review to be exercised by an appellate court in custody matters is a

gross abuse of discretion. Richards v. Hepfer, 764 A.2d 623 (Pa. Super. 2000). In applying

this standard the appellate court must accept the findings of the trial court if they are

supported by competent evidence and cannot substitute its own factual determinations.

In addition, on issues of credibility and weight of the evidence, the appellate court must




                                               28
                                                                                  Circulated 04/02/2015 11:45 AM




defer to the trial court judge who had the opportunity to observe the witnesses first-

hand. C.R.F., Ill v. S.E.F.,   45 A.3'd, 441, 443 (Pa. Super. 2012).


     The primary concern in any custody determination          is the best interests of the child,

 which must be decided on a case-by-case basis and which must take into consideration

 all the factors that legitimately    have an effect upon the child's physical,   intellectual,

 moral and spiritual well-being.      Saintz v. Rinker, 902 A.20 509, 512 (Pa. Super. 2006).

Moreover, as part of the best interest analysis, it is incumbent upon the trial court to

consider the relevant factors set forth at 23 Pa.C.S.      Section 5328 (a). E.D. v. M.P., 33 A.3d

73, 80 (Pa.Super. 2011).

        In the instant case, over the course of five days of hearings, this court took into

 consideration     the credibility of the parties and their respective witnesses, reviewed the

 exhibits and interviewed the three children in camera. The oldest child, ~, was

 interviewed on two separate occasions by this court as the result of her ongoing

 emotional and psychological         issues as evidenced in the record of these proceedings.

 This court entered its order of June 3, 2014, after thorough and thoughtful

 consideration     of all the relevant factors under Section 5328(a) and expressly stated its

 analysis of the relevant factors in its order.

        Mother avers in her first issue on appeal that this court erred as a matter of law

   and fact when it transferred       primary physical custody of the parties' two younger

   children to Father. In applying the relevant factors under Section 5328, this court

   determined that Father's household         offers more stability for the children. Both Father

   and Stepmother hold stable jobs with somewhat           flexible hours, which enable them to



                                                  29
                                                                          Circulated 04/02/2015 11:45 AM




 be available for the children on a more consistent basis. Conversely, Mother's

 household does not offer the same stability as both she and Stepfather were

 employed in jobs requiring travel from the home. In addition, this court has concerns

 regarding the mental stability of Mother and Stepfather and how this might interfere

 with their parenting obligations.    Both Mother and Stepfather testified to being

 treated for depression.    (N.T. 8/21/13 at 76), (N.T. 9/30/13 at 11-12). During the

 course of this custody proceeding, Mother voluntarily admitted herself into the

 Horsham Clinic as the result of feeling overwhelmed. (N.T. 8/21/13 at 75-76).

 Moreover, Mother and Stepfather had separated at one point and were involved in

 marriage counseling at the time of these proceedings. (N.T. 8/21/13 at 74).

Consequently, this court has concerns that the stress in Mother's household has had a

negative impact on the two younger children, who have already shown signs of

anxiety in Mother's household.       The record shows that   Qlfe is currently experiencing

encopresisin Mother's household and ~            is having issues in school. Based on these

findings, this court determined not only that Father is more likely to more likely to

maintain a consistent and nurturing relationship with the two younger children, but

that the children will thrive under his custodial care.

   This court considered Mother's animosity towards Father and her pervasive

attempts to alienate the children from Father. The record is replete with instances

where Mother intentionally interfered with the Father's relationship with the children.

In direct contravention to the existing custody order, Mother suspended Fathers'

partial custody with   c•   and E,ff~ during January and February of 2013, becauseof

the temporary protection order against Father on behalf of Miiii r~e:M. Another instance

                                            30
                                                                        Circulated 04/02/2015 11:45 AM




occurred on February 28, 2014, when this court told Mother's counsel to tell Mother

to transport the children for Father's custody weekend. Nevertheless,      Mother refused

claiming the forecast of a snowstorm on the following Sunday, March 2nd, prevented

her. As a result, Father did not have custody of Ettllr and   G4'IIJ that weekend and they

missed c•s     and K.s birthday celebrations which Father had planned in advance.

    This court also considered Mother's attempts to interfere with the quality of the

time that Father spends with the children. Prior to the court-ordered ban on

electronic devices, Mother had frequent communications with the children, especially

f\Gie: ~11, which were disruptive to Father's custody periods. Mother also interfered

with Father's attempts to improve his relationship with M~          by unilaterally

terminating the court-ordered joint therapy sessions with Dr. Berman and by denying

Father any access to medical and psychiatric information concerning~·

    The Superior Court has held that a custodial parent's obstruction of the

noncustodial parent's right to visit a child may serve as a basis for a change in custody.

Kozlowksi v. Kozlowski, 524 A.2d 995, 997 (Pa.Super. 1987} (citing Pamela J.K. v. Roger

D.J., 419 A.2d 1301 (Pa. Super. 1980)). While this court is mindful that willful

interference with court-ordered visitations cannot be the basis for an "automatic"

change of custody, we took into careful consideration the advantages and risks of a

change in custody and determined that the advantages are in favor of a transfer of

primary custody of E-t    and c•    to Father. See, English v. English, 469 A.2d 270, (Pa.

Super. 1983), See also, Rosenberg v Rosenberg, 504 A.2d 350, 353 (Pa.Super. 1986).

This court found that transfer of primary physical custody of ~and         c•    to Father

would not result in potential harm or disruption to their lives, but to the contrary, this

                                          31
                                                                        Circulated 04/02/2015 11:45 AM




 transfer would remove the children from the toxic environment      of Mother's home.

 Moreover, the children are familiar with Father's home and neighborhood since they

 have spent significant periods of time with Father since the parties' separation in

 2005. The children have strong ties to their Stepmother, Arlll!, stepbrother,    K92, and

 to the Baltimore area as a result of the time they have spent with Father.

    The Superior Court has long recognized that the policy of not separating siblings is

only one factor and does not take precedence over the ultimate analysis in which the

best interest factors are applied. Johns v. Cioci, 865 A.2d 931, 942 (Pa.Super. 2004)

(citing E.A.L. v. L.J.W., 662 A.2d 1109, 1118 (1995); Cardamone v. Elshoff, 659 A.2d

575, 583-84 (1995); M.D. v. B.D., 485 A.2d 813, 816-817 {1984). In Watters v. Watters,

757 A.2d 966, 969 (Pa.Super. 2000), the Superior Court held that absent "compelling

reasons" the policy that siblings should be raised together should not be disturbed. In

determining whether compelling reasons exist, a court must "ask whether the

evidence indicates that it was necessary to separate the children and whether the

evidence was forceful in this regard." Id. This court carefully considered that the

evidence including testimony was forceful over the course of nearly two years and

determined that compelling reasons in fact do exist to separate E•       and C.     from

their older sister, Mct1181ffl. This court implemented an order that would afford

substantial contact between the siblings on weekends, holidays, and during summer

vacation. This court also determined that this separation would also be in the best

interest of MfNlllll, who remains primarily with Mother.   Given her history of

psychological needs, this court firmly believes that this custodial arrangement will give




                                         32
                                                                            Circulated 04/02/2015 11:45 AM




    Mother a greater opportunity    to devote more one-on-one attention to~              in the

    hope that M~s psychological issues will become under control.

       This court recognizes that when both parents are otherwise fit, one parent's role

    as the primary caretaker may be given weight as the determining factor in a custody

    case. See Wheeler v. Mazur, 793 A.2d 929, 935 (Pa.Super. 2002) (quoting Wiseman v.

    Wall, 718 A.2d 844, 851 (Pa.Super. 1998}. However, a parent's role as the primary

    caretaker does not outweigh the other factors in the best interest analysis. See S.J.S.

    v. M.J.S., 76 3d 541, 551 (Pa. Super. 2013}.

       In the instant case, this court does not feel that the home environments in both

 households are equal in their ability to foster the wellbeing of the children. It is this

 court's intention, by transferring primary physical custody of E....,.and CI   <                                                                               Circulated 04/02/2015 11:45 AM




                 Mother avers in her second issue,that the trial court abused its discretion and

         erred as a matter of law and fact in entering an order for the relocation of the parties' two

         younger children to Maryland. This court determined that the relocation factors pursuant

         to 23 Pa.C.S. 5337 do not apply. Father has been residing in Maryland since prior to the

         initial filing in Philadelphia in April 2011. Mother had relocated from Virginia to

         Pennsylvania,while Father continued to live in Maryland. The children have been familiar

         with Father's home and community since they have been travelling to Maryland from

         Pennsylvaniafor Father's custody periods for nearly four years. Over the course of these

        years, E•    and C.- have developed a bond with their Stepmother and stepbrother,

        K,t:. Neither party raised relocation issues during the pendency of the proceedings. The

        final order entered on June 3, 2014, is primarily a reversal of primary custody from

        Mother to Father which is not affected by their respective residences.

            Mother's third issue in her ConciseStatement of Errors alleges that the trial court

        erred as a matter of law and fact when it precluded Mother from submitting testimony

        and evidence in support of her case for custody and Father's contempt. Mother was

        represented by competent counsel at four of the five custody hearings in this matter. She

        dischargedher attorney prior to the hearing on Father's petition for contempt on April 29,

        2014. This court heard testimony from Mother and from Mother's witnesses during the

        course of five hearings, and considered all the exhibits entered into evidence on her

        behalf. The court accepted Mother's Answer and Counterclaim to Father's petition for

        contempt at the hearing on April 29, 2014, over Father's counsel's objection that Mother

        failed to sign a verification to her pleading. (N.T.04/29/14 at 7). Moreover, this court

        refused to review or to consider Mother's mental health records pursuant to Father's

                                                     34
                                                                                Circulated 04/02/2015 11:45 AM
/',




      counsel's Motion for Special Relief heard on June 11, 2013. The record reflects that

      Mother participated fully in all hearings on all pending petitions and that there is no

      factual basis for this allegation.


          Mother's fourth issue claims that this court erred as a matter of law and fact in finding

      Mother in willful contempt of the custody order and directing Mother to pay Father's

      counsel fees. Under Pa.R.C.P. 1915.12, a court may hold a party in civil contempt for the

      willful disobedience of a custody order. In reviewing this court's finding of contempt, the

      scope of review of the Superior Court is narrow and must be based on a determination of

      whether the trial court committed a clear abuse of discretion. Hyle v. Hyle, 868 A.2d 601

      (Pa. Super. 2005), appeal denied, 890 A.2d 1059 {2005). In addition, the reviewing court

      must place great reliance on the sound discretion of the trial judge. See Goodman v.

      Goodman, 556 A.2d 1379, 1391 {Pa.Super. 1989). In order to sustain a finding of civil

      contempt, the complainant must prove certain distinct elements by a preponderance of

      the evidence: (1) that the contemnor had notice of the specific order or decree which she

      is alleged to have disobeyed; (2) that the act constituting the contemnor's violation was

      volitional; and (3) that the contemnor acted with wrongful intent. Stahl v. Redcay, 897

      A.2d 478, 489 (Pa.Super. 2006).


         The evidence in this case clearly demonstrates Mother's history of making unilateral

      decisions changing Father's custodial periods with the children. Despite the evidence

      regarding additional instances wherein Mother willfully disobeyed the court order, this

      court held Mother in contempt for only one incident: her willful refusal to transport the

      parties' children to Father on Friday, February 28, 2014, which was not excused by her


                                                   35
        (',
                                                                                            Circulated 04/02/2015 11:45 AM
'   '




               unilateral invocation of the Weather Clause. We find Mother's conduct to be a flagrant

               violation of this court's authority. Moreover, the financial sanction that we imposed is

               consistent with the terms of the parties' agreed order of July 31, 2012.


                   Mother contends in her final issue on appeal that the court abused its discretion and

               erred as a matter of law and fact in not finding Father in willful contempt of the custody

               order. In her Petition for Contempt flied December 27, 2013, Mother makes the following

               averments:


                      1. The Respondent continues to communicate in an abusive and intimidating way
                         to both the Petitioner and their 13 year old daughter. The Respondent refuses
                         to provide any proof of attending counseling, but has indicated that his
                          "counselor" has diagnosed the Petitioner with Borderline Personality Disorder,
                         having never met or spoken with her.
                     2. The Respondent refuses to be flexible for compromise for the children's events
                         or to changing circumstancessuch as the Petitioner's severe back injury and
                         inability to provide transportation.
                     3. The Respondent is extraordinarily abusiveto our 13 year old daughter and has
                         sent emails indicating that he believes Petitioner is trying to diminish his role
                         as Father.
                     4. Respondent refuses to modify the transportation and threatens contempt
                         when we are late due to traffic.

                     In reviewing the voluminous record in thls matter, and after making findings of

              credibility, this court finds that Mother did not meet her burden of proving the above-

              cited allegations by a preponderance of the evidence.

                     The trial court asserts that it did not err in entering its order for custody of June 3,

              2014, and respectfully requests that the order be affirmed and that Mother's appeal be

              dismissed.




                                                            36
      1·
I ~                                         Circulated 04/02/2015 11:45 AM




           . .- - .-) . v( ~)
           BY THE COURT:




                i'
                     /-----)/ ' '
                                    '\




                                    i ( '
                         //tUlf; .:1--{1Lf,\1LP~
                                                ' '       .

                     -                      J
           DIANE THOMPSON, J.




           37